DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
This Office Action is responsive to the amendment filed 13 October 2021. As directed by the amendment: Claims 1, 2, 8-10, 13, and 16 have been amended. Currently, Claims 1-17, 19, and 20 stand pending in the application. 
The amendments to claims 1 and 16 are sufficient to overcome the relevant rejections under 35 U.S.C. § 112(a) and (b) listed in the previous action. Accordingly, the relevant rejections under 35 U.S.C. § 112(a) and (b) have been withdrawn. However, the current claim amendments have resulted in further rejections under 35 U.S.C. § 112(b) as presented below. 
 
Response to Arguments
Applicant's arguments filed 13 October 2021 with respect to the rejections under 35 U.S.C. 103 have been fully considered but they are not persuasive. 
Applicant contends that Yang (US 2017/0071323) is non-analogous art because Yang is directed to a hairbrush, not a suction device for performing surgery. Applicant notes that two separate tests define the scope of analogous prior art: (1) whether the art is from the same field of endeavor, regardless of the problem addressed and, (2) if the reference is not within the field of the inventor’s endeavor, whether the reference still is reasonably pertinent to the particular problem with which the inventor is involved. Applicant contends that (1) Yang is clearly not from the same field of endeavor as the present invention and (2) Yang is not reasonably pertinent to the particular problem because Yang is e.g. for pulling through hair or creating and maintaining suction during a surgical procedure) and is ergonomically formed to prevent fatigue. 
In response to applicant's arguments against the references individually (see Args. p. 9-11), one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Any deficiencies in Neward’s (US 5,019,086) handle are remedied by the teaching of Vennard (US 3,794,044) of gripping the stem in a two-handed technique and the teaching of Yang of a plurality of longitudinally spaced ribs that can be distributed along the stem to provide an ergonomic non-slip design when the stem is handled as in Vennard. Vennard is relied upon for the teaching of a two-handed technique and not for the shape of the handle. Yang being analogous art is addressed above. Additionally, the ribs as taught by Yang that are disposed around and extend from the stem present a symmetrically convex shape such that the palm may be wrapped around the ribs comfortably with the hand in either the first or second gripping position. The 
Applicant’s arguments with respect to claims 2 and 10 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 

Claim Objections
Claims 8 and 13 are objected to because of the following informalities: improper antecedence. Amendment is suggested as follows: 
Claim 8 / ll. 3-5 and claim 13 / ll. 3-5: “grips the handle in [[a]] the second gripping position, [[a]] the hand of the user is disposed about the longitudinal axis and [[an]] the ulnar portion of [[a]] the user’s hand is oriented toward the suction head  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 3, and 10 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 

Similarly as to claim 10, the limitation “wherein the stem, the suction head, the articulating joint, the longitudinally spaced ribs and the handle are injection molded and are an integral unit” render the claims indefinite, because it is unclear why the handle and the longitudinally spaced ribs are being recited as separate parts that are injection molded when claim 9 recites that the handle comprises the longitudinally spaced ribs. For examination purposes, the limitation will be interpreted as wherein the stem, the suction head, the articulating joint, and the handle comprising the longitudinally spaced ribs are injection molded and are an integral unit. 
Further as to claim 10, the limitation “the articulating joint” has insufficient antecedent basis. For examination purposes, the limitation will be interpreted as an articulating joint. 








Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4-9, 11-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,019,086 to Neward (hereinafter, “Neward”) in view of U.S. Patent No. 3,794,044 to Vennard et al. (hereinafter, “Vennard”) and U.S. Patent Application Publication No. US 2017/0071323 to Yang. 
As to Claims 1 and 4-8, Neward discloses a surgical device, comprising a stem (14) defining a channel (18a) (col. 2 / ll. 14-39), shown in Figs. 1-3, the stem having a distal end and a proximate end; a suction head (30) extending from the proximate end of the stem and defining a suction chamber in fluid communication with the channel, shown in Fig. 3, the suction head having a contact surface (40); an articulating joint (14c) disposed between the contact surface of the suction head and the distal end of the stem (col. 2 / ll. 40-52); a longitudinal axis about which the channel and the stem are disposed; a handle (24) on the stem disposed around the stem and disposed about the longitudinal axis (extends away from the axis), wherein the handle is positioned around the stem providing a first gripping position 
Neward is silent as to the handle comprising a plurality of longitudinally spaced ribs extending from the stem, wherein the longitudinally spaced ribs are spaced relative to each other along the longitudinal axis and are positioned around the stem, wherein the longitudinally spaced ribs extend 
Vennard teaches a surgical device, comprising a stem (22); a suction head (43); a longitudinal axis about which the stem is disposed; and a handle (30 and exterior of 22) disposed around the stem (radially beyond or around an outer circumference the stem) and disposed about the longitudinal axis, the handle allowing for two-handed gripping and manipulation of the device with the left hand around the portion of the handle comprising the exterior of the stem in a gripping position such that a thumb of the left hand is oriented along the handle with a tip of the thumb toward the suction head and the right hand on the portion of the handle comprising the protrusions 30 (col. 3 / ll. 4-30, 58-63; col. 4 / ll. 62 – col. 5 / ll. 26), shown in Figs. 1 and 2. 
Yang teaches that an apparatus with a stem (140) comprises a handle (142) on the stem disposed around the stem and disposed about the longitudinal axis, shown in Fig. 4, the handle comprising a plurality of longitudinally spaced ribs (144) extending from the stem, wherein the longitudinally spaced ribs are spaced relative to each other along the longitudinal axis and are positioned around the stem, wherein the longitudinally spaced ribs extend varying lengths from the stem to form a contoured grip profile shaped to match a contour of a user’s hand (convex shape matches concave interior of hand) to provide an ergonomic non-slip design and to provide better contact between a user’s hand and the handle for a firmer and more comfortable grip [0037]. 
Accordingly, at the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to modify Neward’s stem to include a handle as taught by Yang, comprising a plurality of longitudinally spaced ribs extending from the stem and disposed about the longitudinal axis and on and around the stem between the suction head and the other portion of the handle (Neward, 24), to provide an ergonomic non-slip design and better contact between a user’s hand and the device for a firmer and more comfortable grip, since Vennard teaches that this location on the stem may be 

As to Claims 9 and 11-15, Neward discloses a surgical device, comprising a stem (14) defining a channel (18a) (col. 2 / ll. 14-39) and disposed about a longitudinal axis, shown in Figs. 1-3, the stem having a distal end and a proximate end; a suction head (30) extending from the proximate end of the stem and defining a suction chamber in fluid communication with the channel, shown in Fig. 3, the suction head having a contact surface (40); and a handle (24) on the stem positioned around the stem along the longitudinal axis, the handle providing a first gripping position such that a thumb of a user’s hand is oriented along the handle with a tip of the thumb toward the suction head and providing a second gripping position on the handle such that an ulnar portion of the user’s hand is oriented toward the suction head (interpreted as intended use; when gripping, the hand of the user is fully capable of being positioned around the stem, with, for example, the hand closing around the stem with the thumb tip oriented toward the suction head and the ulnar side of the hand frictionally abutting the handle for upward pulling, or with the hand closing around the stem with the ulnar portion oriented toward the suction head and the top of the hand frictionally abutting the handle for upward pulling, wherein under broadest reasonable interpretation, grip means to firmly hold, such that the hand firmly holds the handle in various holding positions as well as the stem for pulling; the handle is at least frictionally engaged and held); wherein the handle is disposed about the longitudinal axis such that when a user grips the handle in a gripping position, a hand of the user is disposed about the longitudinal axis and an ulnar portion of a user’s hand is oriented toward the suction head in the second gripping position (interpreted as intended use; when gripping, the hand of the user is fully capable of being disposed about the longitudinal axis, with, for example, the hand closing around the stem with the ulnar portion oriented toward the suction head and the top of the hand frictionally abutting the handle for upward pulling, wherein under broadest reasonable interpretation, grip means to firmly hold, such that the hand firmly holds the handle as well as the stem for pulling); further comprising an articulating joint (14c) disposed between the contact surface of the suction head and the distal end of the stem (col. 2 / ll. 40-
Neward is silent as to the handle comprising a plurality of longitudinally spaced, annular ribs extending from the stem around the stem and spaced relative to each other along the longitudinal axis, wherein the plurality of longitudinally spaced, annular ribs extend varying lengths from the stem to form a contoured grip profile, and wherein the plurality of longitudinally spaced, annular ribs includes at least a first rib, a second rib, and a third rib, and wherein a first space is defined between the first rib and the second rib having a first length and a second space is defined between the second rib and the third rib having a second length, the first length of the first space being less than the second length of the second space; wherein the first rib is disposed between the second rib and the distal end of the stem; wherein the contoured grip profile is configured to match a user hand contour. 
Vennard teaches a surgical device, comprising a stem (22); a suction head (43); a longitudinal axis about which the stem is disposed; and a handle (30 and exterior of 22) disposed around the stem (radially beyond or around an outer circumference the stem) and about the longitudinal axis, to allow for two-handed gripping and manipulation of the device with the left hand around the portion of the handle comprising the exterior of the stem in a gripping position such that a thumb of the left hand is oriented along the handle with a tip of the thumb toward the suction head and the right hand on the portion of the handle comprising the protrusions 30 (col. 3 / ll. 4-30, 58-63; col. 4 / ll. 62 – col. 5 / ll. 26), shown in Figs. 1 and 2. 
Yang teaches that an apparatus with a stem (140) having a distal end (toward 150) and a proximate end (toward 100) comprises a handle (142) on the stem positioned around the stem along the longitudinal axis, shown in Fig. 4, the handle comprising a plurality of longitudinally spaced, annular ribs (144) extending from the stem around the stem, wherein the longitudinally spaced, annular ribs are 
Accordingly, at the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to modify Neward’s stem to include a handle as taught by Yang, comprising a plurality of longitudinally spaced ribs extending from the stem and disposed about the longitudinal axis and on and around the stem between the suction head and the other portion of the handle (Neward, 24), to provide an ergonomic non-slip design and better contact between a user’s hand and the device for a firmer and more comfortable grip, since Vennard teaches that this location on the stem may be gripped by one hand in a two-handed technique. In such a two-handed technique, the longitudinally spaced ribs that are spaced relative to each other along the longitudinal axis and which extend varying lengths from the stem (to provide the differing lengths of spaces between ribs, as supra), provide a contoured grip profile shaped to match a contour of a user’s hand that provides an ergonomic non-slip design and better contact between a user’s hand and the handle for a firmer and more comfortable grip because the grip matches a user hand contour. One hand may grip this portion of the handle comprising the ribs, while the other hand grips the other portion of the handle disclosed in Neward, to provide 

As to Claims 16, 17, and 19, Neward discloses a surgical device for engaging patient tissue via negative pressure from a negative pressure source, comprising a suction head (30) defining a suction chamber (col. 2 / ll. 14-39), shown in Figs. 1-3, the suction head having a contact surface (40) for engaging the patient tissue; an articulating joint (14c) extending from the suction head (col. 2 / ll. 40-52); a stem (14) extending from the articulating joint and disposed about a longitudinal axis, the stem defining a channel (18a) configured to be in fluid communication with the negative pressure source; and 
Neward is silent as to the handle further comprising a plurality of longitudinally spaced ribs extending from the stem around the stem, wherein the plurality of longitudinally spaced ribs are spaced relative to each other along the longitudinal axis, and wherein the plurality of longitudinally spaced ribs extend varying lengths from the stem to form a contoured grip profile shaped to match a contour of the user’s hand in both the first and second gripping positions. 
Vennard teaches a surgical device, comprising a stem (22); a suction head (43); a longitudinal axis about which the stem is disposed; and a handle (30 and exterior of 22) positioned around the stem 
Yang teaches that an apparatus with a stem (140) comprises a handle (142) on the stem and disposed about the longitudinal axis, shown in Fig. 4, the handle comprising a plurality of longitudinally spaced ribs (144) extending from the stem, wherein the longitudinally spaced ribs are spaced relative to each other along the longitudinal axis, and wherein the longitudinally spaced ribs extend varying lengths from the stem to form a contoured grip profile shaped to match a contour of the user’s hand in both the first and second gripping positions (convex shape matches concave interior of hand) to provide an ergonomic non-slip design and to provide better contact between a user’s hand and the handle for a firmer and more comfortable grip [0037]. 
Accordingly, at the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to modify Neward’s stem to include a handle as taught by Yang, comprising a plurality of longitudinally spaced ribs extending from and positioned around the stem and disposed about the longitudinal axis and on and around the stem between the suction head and the other portion of the handle (Neward, 24), to provide an ergonomic non-slip design and better contact between a user’s hand and the device for a firmer and more comfortable grip, since Vennard teaches that this location on the stem may be gripped by one hand in a two-handed technique. In such a two-handed technique, the longitudinally spaced ribs that are spaced relative to each other along the longitudinal axis and which extend varying lengths from the stem, provide a contoured grip profile shaped to match a contour of the user’s hand in both the first and second gripping positions that provides an ergonomic . 



Claims 2, 3, 10, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Neward in view of Vennard and Yang (hereinafter, “Neward/Vennard/Yang”), as applied to claims above, and further in view of U.S. Patent Application Publication No. US 2013/0296751 to Martin et al. (hereinafter, “Martin”). 
Neward/Vennard/Yang disclose the stem, the suction head, the articulating joint, and the fitting are injection molded and are an integral unit (Neward, col. 3 / ll. 39-46), and wherein the articulating joint includes joint side walls of a first thickness and the stem includes stem side walls of a second thickness, wherein the second thickness of the stem side walls is greater than the first thickness of the joint side walls (Neward, col. 2 / ll. 40-52), shown in Fig. 3, but are silent as to wherein the handle and the longitudinally spaced ribs are injection molded and are an integral unit. 
Martin teaches a device comprising a handle comprising a plurality of longitudinally spaced ribs disposed around and extending from a stem to form a contoured grip profile having a user interface outer layer made of injection molded silicone or polymer [0148], shown in FIG. 48A. Under broadest reasonable interpretation, the term integral means necessary to make a complete whole; the contoured grip profile of the user interface outer layer over the handle and ribs are all necessary to make an integral unit. 
Accordingly, at the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to make the handle including the longitudinally spaced ribs, as taught by Yang, injection molded out of silicone or polymer as a user interface outer layer over Neward’s stem, as taught by Martin to form a contoured grip profile of a resilient material that is comfortable to handle and secure to grip. Yang contemplates that the ribs are made of a resilient material that allows the user to grip the handle securely and tightly without slipping (Yang, [0037]). Under broadest reasonable interpretation, the term integral means necessary to make a complete whole; all of the injection molded . 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY L KAMIKAWA whose telephone number is (571)270-7276. The examiner can normally be reached M-F 10:00-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong, can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/TRACY L KAMIKAWA/Examiner, Art Unit 3775             

/KEVIN T TRUONG/Supervisory Patent Examiner, Art Unit 3775